DAVISON, Justice
(dissenting).
I am unable to agree with the majority opinion. I am of the opinion that the trial *124court was correct in sustaining defendant’s demurrer to plaintiff’s evidence.
All of the witnesses, including the defendant, were placed on the stand, by the plaintiff.
A review of the pertinent testimony shows that the action happened on the winter night of March 2, 1960, and at a time when it was snowing and when there was some four to six inches of snow or glazed ice on the highway. The width of the road bed was 16 feet and there was a bar ditch on each side of the road. The car in which the plaintiff was riding had been parked west of the track in the center of the roadway facing west and her rear bumper, according to all measurements, was 65 feet west of the railroad track mentioned in the majority opinion. Plaintiff’s testimony, and that of the driver of the other car, Miss Jerry Adair, was to the effect that they didn’t see the defendant’s car until immediately before the accident and did not know the speed the defendant’s car was traveling.
Plaintiff’s witnesses, Don Mendenhall and C. H. Eaton, both officers, were at the scene of the accident very soon after its occurrence. Their testimony was both to the effect that the railroad track in question was raised and higher than on both the east and west side of the track. They both testified that it was impossible, because of the elevated condition of the track, for defendant to see plaintiff’s car from the east side of the track; that in order for defendant’s car to pick up any lights west of the track he would have to be on top of the track and start down the grade. The pictures, which were introduced in evidence, indicates that the testimony on this point was correct. These officers also testified that the defendant was driving not over 20 miles per hour as he approached the top of the track traveling west and at the time of the impact he was not going over from 3 to 5 miles per hour; that where plaintiff was picked up was a distance of some 18 feet from the place of impact and that she had been knocked some feet but rolled the balance of the 18 feet. The testimony further shows that the defendant’s car was equipped witb chains and that when he saw the plaintiff’s car he did everything possible to stop his car while coming down this incline; that defendant did not see the plaintiff until about a half car’s length before she was struck; that plaintiff had gotten out of the car to-take a flash light to her nephew who was-hunting for a rabbit he thought he had shot; that the defendant’s car barely missed the plaintiff’s car on the right. The plaintiff’s car was approximately 7 feet from the edge of the road bed and defendant’s car was-some 6 feet in width so that at the time-of the impact the defendant’s car was almost in the bar ditch.
During the progress of the trial, on June-23, 1961, being some fifteen months after the date of the accident, the plaintiff recalled her witness, Jerry Adair, who testified that she went to the scene of the accident on the night of June 22, 1961, and for the evident purpose of impeaching the testimony of the two officers who had previously testified adversely to plaintiff. In, her testimony on this occasion she stated that they performed an experiment at the scene of the accident and from this experiment she stated that her car, located-in the same position as at the time of the accident, could be seen from a distance of forty feet east of the track. She further testified that the conditions were identical' as at the time of the accident except that “it wasn’t snowing.”
The majority opinion is -based on the experimental testimony of Jerry Adair to- the effect that the tail lights of her car could be seen from a distance of forty feet east of the track. Assuming that this impeaching testimony should be considered and believed, we must conclude that the conditions were entirely different on the summer night of the experiment than on the winter,, snowy, icy night of the accident. Let us assume, however, that the last testimony of Jerry Adair is correct, I still feel that the defendant, even if he could see, from-the east of the tracks, tail lights in the center of the road on the west of the tracks,. *125he would have had the right to assume that the car was traveling and not stopped for a rabbit hunt.
In my opinion the proof of the plaintiff was insufficient to prove the defendant guilty of primary negligence.
In an action founded upon the law of negligence when the evidence in any permissive inference does not show a causal connection between the negligence charged and the injury, or that any such asserted negligence was the proximate cause of the injury, the action of the trial court in sustaining defendant’s demurrer to the evidence was not error. Richardson v. Parker, 205 Okl. 137, 235 P.2d 940.
From all the facts and circumstances in the case I am of the opinion that the trial court was correct in sustaining the demurrer to plaintiff’s evidence. I, therefore, respectfully dissent.
I am authorized to state that BLACKBIRD, C. J., concurs in my dissenting views.